Citation Nr: 0603340	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied service connection for hepatitis C.  In 
November 2001, the veteran relocated from Nevada to Alabama, 
and his case file was accordingly transferred to the 
Montgomery, Alabama RO.  In September 2005, the veteran 
testified before the Board at a hearing that was held at the 
Montgomery, Alabama RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claim has been obtained.

2.  The evidence of record supports the veteran's contention 
that he contracted hepatitis C during active service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 
110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he contracted hepatitis C while in 
active service, and that he is therefore entitled to service 
connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, the Board notes that the recognized 
risk factors for hepatitis C include:  intravenous (IV) drug 
use; blood transfusions before 1992; hemodialysis; intranasal 
cocaine; high-risk sexual activity; accidental exposure while 
a health care worker; and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles; shared toothbrushes, or razor blades.  
VBA Letter 211B (98-110), November 30, 1998.  In this case, 
the veteran alleges that he contracted hepatitis C either 
through injection with non-sterile needles during routine 
medical care while in service, or through sexual contact.  

Service medical records in this case are negative for 
complaints or findings of hepatitis C.  With regard to risk 
factors in service, no specific risk factors have been 
identified.  For example, the record does not show that the 
veteran has ever been an IV drug user, had a blood 
transfusion before 1992, has ever had a tattoo or body 
piercing, or has ever used cocaine.  Additionally, the 
veteran's alleged sexual exposure in service is not 
confirmed.  Based upon the above, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  However, because hepatitis C is a viral disease 
that may be asymptomatic at the time of infection, service 
connection may still be warranted if the evidence establishes 
that the disease was incurred in service.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hepatitis C.  38 C.F.R. § 3.303(b).  With regard to the 
continuity of post-service symptomatology, the Board notes 
that the veteran alleges that he was first diagnosed with 
hepatitis C in 1992, when he was found disqualified to donate 
blood.  He asserts that he received treatment for hepatitis C 
soon after learning that he was infected, but that treatment 
records from that period are no longer available.  
Accordingly, no such records have been associated with the 
claims file.

However, a letter from United Blood Services, dated in August 
1992, approximately 13 months after the veteran's discharge 
from service, notes that the blood the veteran donated in 
early July 1992 tested positive for anti-HCV, indicating that 
he was infected with hepatitis C.  Supplemental testing 
confirmed the result.  An additional test, the alanine 
aminotransferase (ALT) showed an elevated ALT level 
indicating an inflammation of the liver.  A handwritten note 
on the letter indicated that the veteran was reached by 
telephone and his test results and ineligibility for further 
blood donation were explained to him.  The note also 
indicated that the veteran had an appointment to follow up 
with a doctor on August 22, 1992.  Information regarding 
hepatitis C was included with the letter.  Among other 
things, this information stated that "most people infected 
with hepatitis feel well," and that it may be transmitted 
through sexual contact.

Insurance claims records, dated from October 1991 to March 
1993 reflect that numerous lab tests were run on August 26, 
1992.

The first medical diagnosis of hepatitis C of record is dated 
June 1999, when the veteran first saw Joseph Johnson, M.D.  
The June 1999 treatment record notes that the veteran 
reported a history of hepatitis C since 1991, when he was 
treated, unsuccessfully, with Alpha-Interferon for six 
months.  He indicated that he had not received further 
treatment for hepatitis C since that time.  The veteran also 
reported that in 1987 he dated a woman who he had recently 
learned had undergone a liver transplant due to hepatitis C.  
Additional treatment records from Dr. Johnson demonstrate 
that the veteran was followed for chronic hepatitis C.

Treatment records from Dino Ferrante, M.D., dated from 
October 2002 to November 2004, demonstrate regular treatment 
for chronic active hepatitis C.  The treatment record 
pertaining to his initial visit indicates that the veteran 
had a history of treatment for hepatitis C since 1992, 
although this treatment had largely been unsuccessful.

In a November 2004 letter, Dr. Ferrante stated that the 
veteran was not diagnosed with hepatitis C until after he was 
discharged from service in 1991.  Dr. Ferrante noted that 
hepatitis C was not easily diagnosed prior to 1992, as it was 
not then a well-known virus.  It was previously called non-A, 
and non-B hepatitis.  This letter suggests that hepatitis C 
would not have been diagnosed in service because it was not 
well known, and it would not specifically have been looked 
for during that time period.

As the evidence shows that hepatitis C was first diagnosed 
after service, the dispositive issue is whether an event in 
service bears a causal relationship to the current diagnosis.  
The veteran contends that he had no risk factors aside from 
sexual transmission and routine medical injections while in 
service and there is no evidence to the contrary.  The 
veteran was divorced in December 1983 and then remarried in 
January 1993.  The veteran testified that in between his 
divorce and his remarriage, he lived with a woman with whom 
he had sexual contact, and who since that time has undergone 
a liver transplant secondary to hepatitis C.  The veteran 
asserts that this contact, during his period of active 
service, was likely how he contracted the disease.

The Board finds that the evidence in this case supports the 
veteran's claim, and there is no evidence to the contrary on 
any issue relevant to entitlement to service connection.  Dr. 
Ferrante's opinion that it is unlikely that the virus would 
have been detected prior to the veteran's discharge in June 
1991; the letter from United Blood Services notifying the 
veteran that he tested positive for hepatitis C; and the 
insurance claim records showing multiple lab tests are 
persuasive corroboration of the veteran's contentions.  

The Board notes that the record indicates that the veteran 
has no risk factors for hepatitis C other than sexual 
contact.  In this case, the veteran has testified that a 
woman with whom he had regular sexual contact in service has 
since undergone a liver transplant due to hepatitis C, an in-
service event that bears a causal relationship to the current 
diagnosis.

Resolving all reasonable doubt in favor of the veteran, as 
required by the law, the Board concludes that the veteran 
incurred hepatitis C while on active duty.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist the Appellant

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 






ORDER

Service Connection for hepatitis C is granted.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


